Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 6/30/2017.Claims 1-25 are pending.

Claim Objections
3.	Claim 8 is objected to because of the following:
Claim 8 does not end with a period and appear to be incomplete.
4.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5, 9-14, and 17-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trout et al. (U.S. Pub. No. 2015/0143003 A1).

As per claim 1, Trout discloses:
A processor apparatus comprising: 
a microprocessor comprising a microprocessor system agent (See Figure 3, i.e. host cpu & Para [0045], i.e. CPU…transmitting message –[prior art directed to CPU communicating message to FPGA therefore include an system agent])); and 
a field programmable gate array (FPGA), the FPGA (See Figure 3) comprising: 
an FPGA system agent to process memory access requests received from the microprocessor system agent across a communications link (See Figure 3, i.e. link 130,131 with FPGA 170, 160); 
a memory controller communicatively coupled to the system agent (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory); 
a high-speed serial interface to link the system agent with a storage system (See Figure 3, i.e. 205 with serial interface link 215 & Para [0041], i.e. high speed serial lines 215…memory cube). 

As per claim 2, Trout discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the communications link is configured to carry protocol semantics for the system agent (See Figure 3, i.e. 205 with serial interface link 215 & Para [0041], i.e. high speed serial lines 215…memory cube).

As per claim 3, Trout discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA further comprises hardware logic to emulate a peripheral component interconnect express (PCIe) compliant root complex, 

As per claim 4, Trout discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA comprises one or more accelerator circuits to perform processing on data transmitted between the microprocessor and the storage system  (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory –[prior art use of FPGA in process data is considered as the accelerator circuit]).

As per claim 5, Trout discloses all of the features of claim 4 as discloses above wherein Trout also discloses wherein the one or more accelerator circuits is configured to perform one or more of compression and/or decompression, encryption and/or decryption, structured query language (SQL) acceleration, or extract-transform-load (ETL) operations (See Para [0003], i.e. acceleration on FPGA…transform).
As per claim 9, Trout discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA comprises a fabric interface, the fabric interface to interface to a disaggregated storage system supported by a network fabric (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory).

As per claim 10, Trout discloses all of the features of claim 1 as discloses above wherein Trout also discloses wherein the FPGA comprises a non-volatile memory express (NVMe) memory controller to interface with an NVMe controller on a connected storage device across a high-speed serial interface (HSSI) (See Figure 3, i.e. 205 with serial interface link 215 & Para [0041], i.e. high speed serial lines 215…memory cube).

As per claim 11, Trout discloses:A method performed by a hardware element of a processor, the method 
comprising: 
receiving, at a system agent implemented in a field programmable gate 
array (FPGA) (See Figure 3, i.e. link 130,131 with FPGA 170, 160), a memory 
instruction, from a hardware processor (See Figure 3, i.e. 
host cpu & Para [0045], i.e. CPU…transmitting message –[prior art directed to CPU 
communicating message to FPGA therefore include an system agent])); 
identifying a memory location managed by the system agent, the memory 
location part of a storage device communicatively coupled to the FPGA (See 
Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. 
DMA engine…communication of … accesses host…memory); 
executing the memory instruction; and providing a confirmation of the 
memory instruction execution to the hardware processor (See Figure 3, i.e. 160a 
&  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA
engine…communication of … accesses host…memory).

As per claim 12, Trout discloses all of the features of claim 1 as discloses above 
wherein Trout also discloses retrieving data stored in the memory from across a high-
speed serial interface (See Figure 3, i.e. 205 with serial interface link 215 & Para 
[0041], i.e. high speed serial lines 215…memory cube).

As per claim 13, Trout discloses all of the features of claim 1 as discloses above 
wherein Trout also discloses transmitting, from the FPGA, data from the memory to the 
hardware processor across a communications link (See Figure 3, i.e. link 130,131 with 
FPGA 170, 160).

As per claim 14, Trout discloses all of the features of claim 11 as discloses above 
wherein Trout also discloses wherein the confirmation of the memory instruction 
execution comprises an asynchronous confirmation response (See Para [0015], i.e. 
response to the message).

As per claim 17, Trout discloses all of the features of claim 11 as discloses above 
   wherein Trout also discloses advertising to a system agent of the hardware 
processor a memory address space managed by the system agent implemented in the 
FPGA  (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-
046], i.e. DMA engine…communication of … accesses host…memory).



   wherein Trout also discloses performing, by one or more accelerator circuits, data 
  processing on one or both of incoming data to the FPGA or outgoing data from the 
  FPGA (See Para [0003], i.e. acceleration on FPGA…transform).

As per claim 19, Trout discloses all of the features of claim 18 as discloses above 
wherein Trout also discloses wherein the data processing comprises performing one or more of compression and/or decompression, encryption and/or decryption, structured query language (SQL) acceleration, or extract-transform-load (ETL) operations (See Para [0003], i.e. acceleration on FPGA…transform).

As per claim 20, Trout discloses all of the features of claim 11 as discloses above wherein Trout also discloses receiving a memory access request at the FPGA system agent from a system agent associated with the hardware processor; determining a memory location for a disaggregated memory element of a fabric of memory elements; and processing the memory access request based on the determined memory location (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory).

As per claim 21, Trout discloses:A system comprising: 
a microprocessor comprising a microprocessor system agent (See Figure 
3, i.e. host cpu & Para [0045], i.e. CPU…transmitting message –[prior art directed to 
CPU communicating message to FPGA therefore include an system agent])); 
an accelerator system comprising: a system agent to process memory 
access requests received from the microprocessor system agent  (See Figure 3, 
i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA 
engine…communication of … accesses host…memory);  across a communications 
link (See Figure 3, i.e. link 130,131 with FPGA 170, 160);
a memory controller communicatively coupled to the system agent; and a high speed serial interface to link the system agent with a storage system  (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory); and 
a storage device connected to the accelerator system by the high speed serial interface (See Figure 3, i.e. 205 with serial interface link 215 & Para [0041], i.e. high speed serial lines 215…memory cube).

As per claim 22, Trout discloses all of the features of claim 21 as discloses above wherein Trout also discloses wherein the storage device comprises a solid state drive (SSD) non-volatile memory element (See Para [0031], i.e. solid state drive).

As per claim 23, Trout discloses all of the features of claim 21 as discloses above wherein Trout also discloses wherein the accelerator system comprises a fabric interconnect; and wherein the storage device comprises disaggregated storage-as-memory, the disaggregated storage-as-memory a plurality of solid state drive non-volatile memory elements managed by a network fabric, the fabric coupled to the 

As per claim 24, Trout discloses all of the features of claim 21 as discloses above wherein Trout also discloses wherein the accelerator system comprises one or more accelerator circuits to perform processing on data transmitted between the microprocessor and the storage system  (See Figure 3, i.e. 160a &  Para [0041], i.e. memory controller & Para [0045]-[0-046], i.e. DMA engine…communication of … accesses host…memory –[prior art use of FPGA in process data is considered as the accelerator circuit]).

As per claim 25, Trout discloses all of the features of claim 24 as discloses above wherein Trout also discloses wherein the one or more accelerator circuits is configured to perform one or more of compression and/or decompression, encryption and/or decryption, structured query language (SQL) acceleration, or extract-transform-load (ETL) operations (See Para [0003], i.e. acceleration on FPGA…transform).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 6-8 and 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trout et al. (U.S. Pub. No. 2015/0143003 A1) in view of Chow (“Why Put FPGAs in your CPU Socket?”, Paul Chow, High-Performance Reconfigurable Computing Group , Department of Electrical and Computer Engineering University of Toronto, http://www.cs.tsukuba.ac.jp/~yoshiki/ICFPT/2013/Day3_keynote.pdf , December 11, 2013 ).

As per claim 6, Trout discloses all of the features of claim 4 as discloses above.
Trout does not discloses: wherein the FPGA further comprises a caching agent and a memory cache to cache data for the one or more accelerator circuits. 
However, Chow dislcoses: wherein the FPGA further comprises a caching agent and a cache to cache data for the one or more accelerator circuits (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

because it would lower latency in performing tasks (See slide 4, i.e. benefits).




As per claim 7, Trout discloses all of the features of claim 1 as discloses above.
Trout does not discloses: wherein the FPGA comprises a directory cache to store a subset of a storage directory within the FPGA.

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

because it would lower latency in performing tasks (See slide 4, i.e. benefits).



As per claim 8, Trout discloses all of the features of claim 1 as discloses above.
Trout does not discloses: wherein the FPGA comprises a cache line to temporarily store data in the FPGA prior to storing data in the
However, Chow discloses: wherein the FPGA comprises a cache line to temporarily store data in the FPGA prior to storing data in. (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

because it would lower latency in performing tasks (See slide 4, i.e. benefits).


As per claim 15, Trout discloses all of the features of claim 14 as discloses above.
Trout does not discloses: retrieving data from the storage-as-memory; transmitting a read response to the hardware processor; caching the data into a cache 
However, Chow dislcoses: retrieving data from the storage-as-memory; transmitting a read response to the hardware processor; caching the data into a cache memory; and after transmitting the read response to the hardware processor, transmitting the data to the hardware processor from the cache memory. (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

because it would lower latency in performing tasks (See slide 4, i.e. benefits).

As per claim 16, Trout discloses all of the features of claim 11 as discloses above.
Trout does not discloses: caching data retrieved from the memory location in a cache in the FPGA.
However, Chow dislcoses: caching data retrieved from the memory location in a cache in the FPGA. (See Slide 14, i.e. cache-based communication…FPGA cache).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Chow into Trout 

because it would lower latency in performing tasks (See slide 4, i.e. benefits).


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.